Citation Nr: 1131615	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to March 1946 and from October 1950 to August 1951.  He died in July 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.

In May 2008, the appellant testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in June 2008, September 2009, and April 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an April 2010 remand, the Board directed that the RO request a dose assessment from the Under Secretary of Health pursuant to 38 C.F.R. §  3.311(a)(2)(iii) and, if necessary, an opinion from the Under Secretary for Benefits, and an opinion from a VA examiner.  The Board also specifically noted that the Veteran's radiogenic diseases included history of testicular cancer.  

In a response to VA dated in January 2011, the Defense Threat Reduction Agency (DTRA) provided radiation exposure dose estimates from the Veteran's inhalation  and ingestion of contaminants while in Hiroshima, Japan on January 30, 1946 to his testes, bladder, lung, and cerebrovascular system.  (The upper bound total external gamma dose estimate was 0.001 rem.)  In response to the estimates, the Director of Compensation and Pension Service, in a March 2011 memorandum, forwarded such estimates to the Under Secretary for Health for an opinion as to whether the Veteran's radiation exposure was the cause of his "bladder, prostate and/or lung cancers."  The memorandum specifically noted that the listed cause of the Veteran's death was cerebral vascular accident and that other contributing conditions included a history of testicular, bladder, and lung cancer.  The memorandum also specifically indicated that the DTRA's dose estimates included 0.00 rem radiation exposure to the Veteran's testes.  In an April 2011 memorandum, Dr. T. W., Director of Environmental Agents Service, (acting on behalf of the Under Secretary for Health), opined that "it is unlikely that the Veteran's bladder, prostate, and/or lung cancer...can be attributed [to] ionizing radiation exposure while in military service."  In an April 2011 advisory opinion, the Director of Compensation and Pension Service, based on the opinion provided by the Under Secretary for Health and a review of the evidence in its entirely, opined that there was no reasonable possibility that the Veteran's bladder, prostate and lung cancers resulted from exposure to radiation in service.

However, after reviewing the April 2011 opinions provided by the Under Secretary of Health and the Director of Compensation and Pension Service, the Board finds that they are inadequate and that new opinions are necessary.  In this regard, in reviewing the April 2011 opinion from the Under Secretary of Health, the Board observes that Dr. T. W.'s opinion only took into consideration the Veteran's bladder, prostate, and/or lung cancers.  He did not discuss the Veteran's history of testicular cancer, which as noted above, was listed as a contributing cause of the Veteran's death.  The Board again notes that the DTRA also provided radiation exposure dose estimates for the Veteran's testes.  Additionally, in rendering his opinion, Dr. T. W. noted that the Veteran was 20 years old at the time of his radiation exposure and that he developed bladder, prostate, and lung cancers at least 43 years later.  At no point did he mention the evidence of record which shows that the Veteran was diagnosed with, and treated for testicular cancer in 1961, which the Board notes was approximately 15 years after his exposure to radiation in 1946.  The Board also observes that the April 27, 2011 advisory opinion provided by the Director of Compensation and Pension Service was based on the April 2011 opinion provided by the Under Secretary for Health and at no point was the Veteran's testicular cancer considered or discussed.  Therefore, because the aforementioned April 2011 opinions are inadequate, the Board finds that the claim must be remanded for a new opinion from the Under Secretary of Health, as well as a new determination by the Under Secretary for Benefits regarding whether the Veteran radiogenic diseases, to include history of testicular, bladder, and lung cancer, resulted from exposure to radiation in service.
 
The Board is obligated by law to ensure that the AOJ complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court). The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  As noted above, the claims folder does not reflect that the AOJ substantially complied with the Board's directives set forth in April 2010.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Refer the claim to the Under Secretary for Benefits for further consideration pursuant to 38 C.F.R. § 3.311(b)(1)(i)-(iii).  In referring the claim, it must be indicated that the Veteran was diagnosed with and treated for testicular cancer in 1961. 

2.   If the Under Secretary for Benefits determines that it is at least as likely as not that any of the Veteran's radiogenic diseases, including history of testicular, prostate, bladder and lung cancer, resulted from exposure to radiation in service, forward the claims folder to the appropriate VA examiner.  The examiner, after reviewing the Veteran's claims folder, should furnish an opinion as to whether any of the radiogenic diseases noted by the Under Secretary for Benefits to have resulted from exposure to radiation in service, contributed substantially or materially to the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of the Veteran's death.  The VA examiner should address whether the Veteran was debilitated by any such diseases such that he could not withstand the cerebral vascular accident.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a), 3.312(b), 3.312(c)(1).

All opinions should be accompanied by a clear and detailed rationale consistent with the evidence of record. The examination report should clearly indicate that a review of the claims file was performed in conjunction with this inquiry.

3.  Thereafter, readjudicate the issue on appeal, considering all evidence received since issuance of the most recent supplemental statement of the case in May 2009.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



